Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces 1st Quarter Results 2009 (TSX: AVN.UN, NYSE: AAV) CALGARY, May 14 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce its unaudited operating and financial results for the first quarter ended March 31, 2009. << Financial and Operating Highlights Three months Three months ended ended March 31, March 31, 2009 2008 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 122,950 $ 188,505 per Trust Unit(2) $ 0.86 $ 1.37 per boe $ 44.64 $ 62.52 Funds from operations $ 55,591 $ 94,618 per Trust Unit(3) $ 0.38 $ 0.68 per boe $ 20.19 $ 31.37 Distributions declared $ 17,266 $ 50,021 per Trust Unit(3) $ 0.12 $ 0.36 Expenditures on property and equipment $ 52,643 $ 66,903 Working capital deficit(4) $ 128,455 $ 35,375 Bank indebtedness $ 615,438 $ 563,500 Convertible debentures (face value) $ 214,328 $ 224,587 Trust Units outstanding at end of period (000) 145,203 139,273 Basic weighted average Trust Units (000) 143,691 137,599 Operating Daily Production Natural gas (mcf/d) 117,968 125,113 Crude oil and NGLs (bbls/d) 10,942 12,281 Total boe/d at 6:1 30,603 33,133 Average prices (including hedging) Natural gas ($/mcf) $ 6.52 $ 8.23 Crude oil and NGLs ($/bbl) $ 54.54 $ 84.83 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, distributions payable, and the current portion of capital lease obligations and convertible debentures MESSAGE TO UNITHOLDERS Montney Development Program at Glacier on-track - For the three month period ended March 31, 2009, the Fund's capital program amounted to $51.9 million net and included the drilling of 9.6 net (11 gross) wells at a 100% success rate. Total capital spending in the quarter included $40.6 million at Glacier, $5.0 million at Martin Creek, and $0.7 million at Nevis. - Glacier capital investment included drilling 3 net (3 gross) horizontal wells and 2 net (2 gross) vertical wells during the quarter. Two new Montney horizontal wells were brought on-stream at combined rates of 8 to 10 mmcf/d at the end of January 2009. Facilities work involving the expansion of compression facilities and our pipeline gathering system was completed at the end of the quarter and has taken our overall facility capacity to approximately 25 mmcf/d after commissioning the expansion in the second quarter of 2009. The remaining Montney wells drilled in 2008 and the first quarter of 2009 will provide sufficient production deliverability to keep the facilities near capacity for the remainder of the year. New wells brought on-stream after March 31, 2009 will qualify for the Alberta royalty incentive program which results in a 5% royalty rate for one year or 0.5 bcf of gas production. The development program at Glacier is on-track and design work is underway to increase production to 50 mmcf/d in 2010. - At Martin Creek, 3.6 net (4 gross) wells were successfully drilled and have been brought on-stream before the end of the quarter to help offset declines during the remainder of the year. Production is currently at facility capacity. - At Nevis, activity focused on increasing battery capacity and preparatory work for new Wabamun light oil and Horseshoe Canyon coal bed methane wells. This program may be drilled during the remainder of 2009. Strong Hedging Program and Operating Cost Reductions Mitigates Lower Commodity Prices - Our hedging program contributed a gain of $23.3 million to funds from operations which helped to partially mitigate a significant reduction in commodity prices. - Operating costs for the three months ended March 31, 2009 was $13.08 per boe, a decrease of 11% (16% on an absolute cost basis) from the fourth quarter of 2008 and a decrease of 2% (11% on an absolute cost basis) when compared to the same period in 2008. An aggressive optimization program through 2008 is beginning to demonstrate positive benefits and we will continue to seek opportunities to further improve our operating cost structure. We also anticipate that service and supply costs may decrease further during the remainder of 2009 due to the reduced activity in the oil and gas industry. - Significantly lower average natural gas and crude oil prices resulted in a 41% decrease in funds from operations to $55.6 million for the first quarter of 2009 as compared to $94.6 million for the same period of 2008. Funds from operations on a per unit basis decreased 44% to $0.38 per Trust Unit compared to $0.68 per Trust Unit for the three months ended March 31, 2008. - Average daily production for the three months ended March 31, 2009 decreased 3% to 30,603 boe/d compared to the fourth quarter of 2008. This decline was due to 1,100 boe/d (73% natural gas) being curtailed since August 2008 at our Lookout Butte property as a result of an ongoing third party facility outage. Cold weather related production issues also impacted production during the month of January 2009. Production decreased 8% when compared to the same period of 2008. - Natural gas production for the three months ended March 31, 2009 decreased 6% to 118.0 mmcf/d, compared to 125.1 mmcf/d for the same period of 2008. Crude oil and natural gas liquids production decreased 11% to 10,942 bbls/d compared to 12,281 bbls/d for the three months ended March 31, 2008. - The Fund declared distributions totaling $0.12 per Trust Unit or $17.3 million during the three months ended March 31, 2009. On March 18, 2009, the Fund announced it would discontinue cash distributions. Strong Hedging Program - Advantage's hedging program includes 56% of our net natural gas production hedged for 2009 at an average price of $8.09 per mcf and 48% hedged for 2010 at an average price of $7.46 per mcf. Crude oil hedges include 46% of our net crude oil production hedged at an average floor price of $69.38 Cdn per bbl and 26% hedged for 2010 at an average price of $67.83 Cdn per bbl. Details on our hedging program are available on our website. - For the remaining three quarters of 2009, Advantage has 54% of our net natural gas hedged at $8.17/mcf. Approximate Production Hedged, Average Average Commodity Net of Royalties Floor Price Ceiling Price Natural gas - AECO April to June 2009 53% Cdn$8.17/mcf Cdn$8.17/mcf July to September 2009 54% Cdn$8.17/mcf Cdn$8.17/mcf October to December 2009 56% Cdn$8.17/mcf Cdn$8.17/mcf Total 2009 56% Cdn$8.09/mcf Cdn$8.09/mcf January to March 2010 62% Cdn$7.64/mcf Cdn$7.64/mcf April to June 2010 53% Cdn$7.53/mcf Cdn$7.53/mcf July to September 2010 38% Cdn$7.27/mcf Cdn$7.27/mcf October to December 2010 38% Cdn$7.27/mcf Cdn$7.27/mcf Total 2010 48% Cdn$7.46/mcf Cdn$7.46/mcf January to March 2011 6% Cdn$7.25/mcf Cdn$7.25/mcf Crude Oil - WTI April to June 2009 48% Cdn$62.40/bbl Cdn$69.40/bbl July to September 2009 48% Cdn$62.40/bbl Cdn$69.40/bbl October to December 2009 50% Cdn$62.40/bbl Cdn$69.40/bbl Total 2009 46% Cdn$69.38/bbl Cdn$74.92/bbl January to March 2010 26% Cdn$62.80/bbl Cdn$62.80/bbl April to June 2010 26% Cdn$69.50/bbl Cdn$69.50/bbl July to September 2010 26% Cdn$69.50/bbl Cdn$69.50/bbl October to December 2010 26% Cdn$69.50/bbl Cdn$69.50/bbl Total 2010 26% Cdn$67.83/bbl Cdn$67.83/bbl January to March 2011 9% Cdn$69.50/bbl Cdn$69.50/bbl Looking Forward - On March 18, 2009, Advantage announced that our Board of Directors had approved conversion to a growth oriented corporation and a strategic asset disposition program to increase financial flexibility. - The corporate conversion will be subject to two-thirds Unitholder approval as well as customary court and regulatory approvals, anticipated to be completed on or about June 29, 2009. The conversion will enable Advantage to pursue a business plan that is focused on the development and growth of the Montney natural gas resource play at Glacier. - The Fund has retained advisors to assist with the disposition of properties producing up to 11,900 boe/d of light oil and natural gas properties located in Northeast British Columbia, West Central Alberta and Northern Alberta. The net proceeds from these sales or other oil and natural gas property sales will initially be used to reduce outstanding bank debt to improve Advantage's financial flexibility. Advantage may also draw down its credit facilities in the future to redeem certain of the Fund's convertible debentures. Proposals are anticipated by mid May 2009 and the selected assets will be available in four distinct packages varying in size from approximately 1,600 to 5,400 boe/d of production. - As another step to increase Advantage's financial flexibility and to focus on development and growth at Glacier, we discontinued payment of cash distributions with the final cash distribution paid on March 16, 2009 to unitholders of record as of February 27, 2009. Going forward, Advantage does not anticipate paying distributions or dividends and will instead, direct cash flow to capital expenditures and debt repayment. - We will provide updated guidance subsequent to the results of our asset disposition program and our corporate conversion. MANAGEMENT'S DISCUSSION & ANALYSIS >> The following Management's Discussion and Analysis ("MD&A"), dated as of May 14, 2009, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the three months ended March 31, 2009 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A for the year ended December 31, 2008. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Non-GAAP Measures The Fund discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations, funds from operations per Trust Unit and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance, leverage and provide an indication of the results generated by the Fund's principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage's method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Funds from operations per Trust Unit is based on the number of Trust Units outstanding at each distribution record date. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: << Three months ended March 31 ($000) 2009 2008 % change Cash provided by operating activities $ 41,879 $ 81,593 (49)% Expenditures on asset retirement 2,577 4,965 (48)% Changes in non-cash working capital 11,135 8,060 38% Funds from operations $ 55,591 $ 94,618 (41)% >> Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
